Citation Nr: 9931293	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  97-17 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased rating for chronic left 
epididymitis, currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
residuals of postoperative varicocelectomy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1971 to July 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the 
Wilmington, Delaware Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in May 1997.  A statement of the 
case was mailed to the veteran in May 1997.  The veteran's 
substantive appeal was received in June 1997.  In June 1999, 
the veteran testified at a personal hearing before a member 
of the Board at the RO.  


REMAND

Initially, the Board notes that the veteran's claims for 
increased ratings are well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disabilities have has increased in severity.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992)).  
There is a further duty to assist the veteran in developing 
the facts pertinent to his claims pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).

At his June personal hearing before a member of the Board at 
the RO, the veteran reported that he had received private 
treatment for his genitourinary disabilities.  The veteran 
reported that he had been treated by Drs. Schwartz, Reed, 
Winter, Farlano, and Rosen.  The Board observes that several 
letters from Dr. Winter are of record, but no further 
clinical records have been obtained.  Likewise, the clinical 
records of the other physicians are not of record.  As noted, 
the VA has a duty to assist in the development of the claim.  
38 U.S.C.A. § 5107 (West 1991).  Fulfillment of the VA 
statutory duty to assist the appellant includes the 
procurement and consideration of any relevant VA or other 
medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Moreover, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), has stated that the duty 
to assist claimants in developing the facts pertinent to 
their claims may, under appropriate circumstances, include a 
duty to conduct a thorough and contemporaneous medical 
examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
addition, the VA's duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle, 2 Vet. App. at 632. 

In light of the foregoing, the Board finds that all private 
treatment records of the veteran should be obtained.  It is 
not clear from the record whether the veteran has received 
treatment at the VA recently, therefore, all VA treatment 
records not currently in the claims file should be obtained.  
The veteran indicated that he recently retired from the 
DuPont Company and was awarded a total disability pension 
based on his genitourinary disabilities.  In addition, the 
veteran indicated that he has been denied Social Security 
Administration (SSA) benefits, but that he has appealed that 
determination.  As such, the RO should determine if that 
matter has been resolved.  In addition, the veteran should be 
afforded a genitourinary examination conducted by an examiner 
that has had an opportunity to review all of the veteran 
pertinent medical records.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should request copies of all 
clinical records of the veteran which are 
not already in the claims file, from Drs. 
Schwartz, Reed, Winter, Farlano, and 
Rosen.  These records should be 
associated with the claims file.  

2.  The RO should contact the veteran's 
former employer, the DuPont Company, and 
verify that the veteran was awarded a 
total disability pension based on his 
genitourinary disabilities.

3.  The RO should contact the veteran and 
determine whether his appeal for SSA 
benefits has been resolved.  If this 
matter has been resolved in the veteran's 
favor, the RO should contact the SSA and 
request all pertinent documentation 
pertaining to any claim of SSA by the 
veteran including any medical records 
that SSA has regarding the veteran.  
These records should be associated with 
the claims file.

4.  All VA treatment records of the 
veteran, not currently in the claims 
file, should be obtained and associated 
with the claims file.

5.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current nature, extent, and 
manifestations of the veteran's left 
epididymitis and residuals of 
postoperative varicocelectomy.  All 
indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  

6.  The RO should readjudicate the 
veteran's claim for entitlement to 
increased ratings for left epididymitis 
and residuals of postoperative 
varicocelectomy disabilities.  If any 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



